                        United States District Court
                      Western District of North Carolina
                             Asheville Division

DELMAR HAYES,                           )              JUDGMENT IN CASE
                                        )
                 Plaintiff,             )                1:20-cv-00104-MR
                                        )
                vs.                     )
                                        )
CLARENCE STEWART, et al.,               )
                                        )
                Defendants.             )

DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 18, 2020 Order.

                                               August 18, 2020




     Case 1:20-cv-00104-MR Document 16 Filed 08/18/20 Page 1 of 1
